Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (6,746,351) in view of Gupta (9,844,703) alone, or further in view of Billinghurst (D287,988).  Note the basis for the rejections set forth in the office actions filed July 14, 2020 and November 20, 2020.  Regarding new claims 14 and 15, attention is directed to Figure 2 and column 3, lines 34-50 of Goodman teaching thickened nodes (25) of material that are included adjacent both ends of the incisions (28).  The nodes define portions of the first and second branches that extend radially farther than the outer circumference of the armature.  
Regarding claim 16, the nodes (25) are defined at the upper ends of the branches (28).  Thus, the upper linking part (22) would be recessed within the ends of the upper branches.  
Regarding claims 17 and 18, the first and second branches (28) extend between the upper and lower linking parts.  Note Figure 1 which appears to show the branches spaced by a constant angle about the main axis of the play device.  In the alternative, it would have been obvious to one of ordinary skill in the art to evenly space the branches about the main axis of the play device of Goodman in order to achieve a uniform performance of the practice ball during use.  It is noted that Goodman teaches that the number and placement of the branches may be selected according to the desired degree of collapse of the ball when an external force is applied.  Thus, .  
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Goodman in view of Gupta, alone or further in view of Billinghurst, the applicant contends that the reference to Billinghurst is a design patent and thus, offers no guidance as to how the toy ball is made.  The applicant asserts that the examiner’s statement is conclusory without support from the references.  Further, the applicant argues that the combination renders the ball of Goodman unsatisfactory for its intended purpose.  The applicant states that both Gupta and Billinghurst teach toy balls having permanent openings that do not close when at rest whereas the ball of Goodman teaches openings that open and close.  The applicant also argues that the Gupta lacks the teaching for the armature with an annular shape that is arranged between the upper and lower linking parts along the main axis and wherein the peripheral armature extends about the main axis orthogonally to the main axis as recited in claim 1.  
However, these arguments are not persuasive in overcoming the combination of Goodman in view of Gupta alone, or further in view of Billinghurst as set forth above.  While the reference to Billinghurst is a design patent, it does not prevent the reference from suggesting to one of ordinary skill in the art that it is known in the art of balls having openings therein to form the ball from two hemispheres where the joint plane between the hemispheres is substantially orthogonal to the main axis of the ball.  Note Figure 4.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references to Gupta and Billinghurst suggest to one of ordinary skill in the art to form the ball of Goodman from two hemispheres.  Attention is directed to column 1, lines 40-47 of Gupta stating that providing the ball as two hemispheres that are joined together by an adhesive provides a more durable resilient ball.  Thus, it would have been obvious to one of ordinary skill in the art to form the ball of Goodman from upper and lower hemispheres in order to provide a more durable resilient ball.  Further, it would have been obvious to one of ordinary skill in the art to form the joint between the upper and lower hemispheres in the configuration as taught by Billinghurst in order to provide an alternative configuration that is capable of securing the hemispheres together.  It is noted that the suggestion to combine the teachings arises from the knowledge generally available to one of ordinary skill in the art in that the teachings of Gupta and Billinghurst are seen as equivalent structures in providing the ball with first and second hemispheres.  Note MPEP 2144.06.  
Regarding the applicant’s argument that the combination prevents the ball of Goodman from accomplishing its stated purpose, this argument is also not persuasive.  The references to Gupta and Billinghurst are not relied upon for their teachings of openings in the ball.  As stated in the office action, these references are merely relied upon for their teachings that it is well known in the art of balls having openings therein to form the ball from upper and lower hemispheres.  Note Figure 12 of Gupta and Figure 4 of Billinghurst.  Given these teachings and 
Regarding the applicant’s argument that Gupta lacks the teaching for the armature with an annular shape that is arranged between the upper and lower linking parts along the main axis and wherein the peripheral armature extends orthogonally about the main axis as recited in claim 1, it is noted that this limitation is taught by the structure of Goodman.  Note Figure 1 of Goodman and also the examiner’s notations on Figure 1 of Goodman provided in the office action filed July 14, 2020.  As notated by the examiner, the ball of Goodman provides the armature with an annular shape that is arranged between the upper and lower linking parts along the main axis and wherein the peripheral armature extends orthogonally about the main axis as recited in instant claim 1.  
Regarding new claims 14-18, the applicant states that the prior art lacks the teaching for branches that extend between a linking part and a peripheral armature and wherein the radial extent of the branches is greater than a circumferential extent of the play device.  However, this argument is not persuasive as Goodman provides nodes (25) for his branches that extend beyond the circumferential extent of the armature as recited in new claims 14 and 15.  Note Figure 2 and column 3, lines 34-50 of Goodman.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711